Name: 90/79/EEC: Commission Decision of 16 February 1990 approving the draft measures for implementation in Luxembourg of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  processed agricultural produce;  agricultural structures and production
 Date Published: 1990-02-27

 Avis juridique important|31990D007990/79/EEC: Commission Decision of 16 February 1990 approving the draft measures for implementation in Luxembourg of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the French text is authentic) Official Journal L 051 , 27/02/1990 P. 0033 - 0033*****COMMISSION DECISION of 16 February 1990 approving the draft measures for implementation in Luxembourg of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the French text is authentic) (90/79/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provisions stipulate that Member States are to notify the Commission of their draft national measures for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by Luxembourg on 31 January 1990 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft national measures for implementation in Luxembourg of Article 3b of Regulation (EEC) No 857/84, which provide for assignment of additional or special reference quantities to producers who have just set up or producers who execute a material improvement plan, are hereby approved. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 16 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3.